In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐3207 
BRIAN VALENTI, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

CONNIE  LAWSON,  Indiana  Secretary  of  State,  in  her  official 
capacity, et al.,  
                                         Defendants‐Appellees. 
                                  ____________________ 

             Appeal from the United States District Court for the 
             Southern District of Indiana, Indianapolis Division. 
         No. 1:15‐cv‐01304‐WTL‐MPB — William T. Lawrence, Judge. 
                                  ____________________ 

           ARGUED MARCH 30, 2018 — DECIDED MAY 7, 2018 
                     ____________________ 

   Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and 
GILBERT, District Judge.*  
   GILBERT, District Judge. Plaintiff Brian Valenti is a convict‐
ed felon and registered sex offender. Even though his felony 
conviction is predicated on a sexual act with a child victim, 
Valenti believes that the state of Indiana is violating his right 

                                                 
      * Of the Southern District of Illinois, sitting by designation. 
2                                                        No. 17‐3207 

to vote by refusing to let him enter a polling site located at a 
school.  The  district court  granted summary judgment in fa‐
vor of the state defendants. We affirm. 

                                  I 
    In  1993,  Brian  Valenti  was  convicted  in  California  state 
court of a “Lewd or Lascivious Act with [a] Child Under 14 
Years”—a  felony  in  violation  of  Cal.  Penal  Code  §  288.  He 
served  ten  years  in  prison  for  the  conviction.  Valenti  later 
moved to Indiana, where he registered as a sex offender. The 
state considers Valenti to be a “serious sex offender” because 
his  offense  involved  a  child  victim.  Ind.  Code  §  35‐42‐4‐
14(a)(2). Unsurprisingly, Indiana makes it a felony for these 
“serious  sex  offenders”  to  knowingly  or  intentionally  enter 
school property. Ind. Code § 35‐42‐4‐14(b). 
     The  issue  here  is  that  on  election  days,  Valenti’s  neigh‐
borhood  polling  place  is  on  school  property:  the  Blackford 
County High School gymnasium, which is about three miles 
from  Valenti’s  home.  Indiana  allows  felons  like  Valenti  to 
vote once they are no longer imprisoned. Ind. Code § 3‐7‐13‐
5. But if Valenti intentionally enters the high school grounds 
to  vote,  he  commits  a  felony  in  violation  of  §  35‐42‐4‐14(b). 
The state—presumably anticipating this dilemma—provides 
serious sex offenders with the ability to vote by absentee bal‐
lot  instead.  Ind.  Code  §  3‐11‐10‐24(a)(12).  Indiana  also  per‐
mits  Valenti  to  vote  (1)  at  the  county  courthouse  500  yards 
from his home at least one day before the election, and (2) on 
election days at a civic center about 12 miles away from his 
home. 
     But that is not enough for Valenti: he argues that Indiana 
is  violating  his  constitutional  right  to  vote  under  the  First 
No. 17‐3207                                                           3 

and Fourteenth Amendments by banning him from the poll‐
ing site at Blackford County High School. So he brought this 
as‐applied  challenge  for  declaratory  and  injunctive  relief 
against  the  Indiana  Secretary  of  State,  the  individual  mem‐
bers of the Indiana Election Commission, the Superintendent 
of the Indiana State Police, and the Blackford County Prose‐
cutor, all in their official capacities.  
     In short, Valenti believes that the three alternative meth‐
ods of voting that Indiana provides are vastly inferior to vot‐
ing at the local high school. First, he considers voting to be a 
celebration  of  his  American  rights,  and  he  wants  to  engage 
in  that  celebration  with  his  closest  neighbors  at  his  neigh‐
borhood polling place. Next, most of the local candidates go 
to the high school—not the civic center 12 miles away—and 
Valenti wants the chance to engage with them before voting. 
Third, he believes that the absentee ballot process is riddled 
with flaws that may lead to his vote not counting. And final‐
ly, he asserts that if he must vote early by absentee ballot or 
at  the  county  courthouse,  he  will  miss  out  on  the  “late‐
breaking news” that is so pervasive in today’s 24‐hour news 
cycle. 
     The  parties  filed  cross‐motions  for  summary  judgment 
below.  The  district  court  entered  judgment  in  favor  of  the 
state  defendants,  holding  that  under  the  flexible  balancing 
test  mandated  in  Burdick  v.  Takushi,  504  U.S.  428,  112  S.  Ct. 
2059, 119 L. Ed. 2d 245 (1992) and its progeny, the state’s in‐
terest  in  preventing  serious  sex  offenders  from  entering 
school  property  outweighed  the  minimal  burden  on  Valen‐
ti’s  rights—especially  considering  the  ample  alternative 
methods of voting available to Valenti. Valenti now appeals. 
4                                                         No. 17‐3207 

                                   II 
    We  review  de  novo  a  district  court’s  decision  to  grant  or 
deny  summary  judgment  to  a  party.  C.G.  Schmidt,  Inc.  v. 
Permasteelisa N. Am., 825 F.3d 801, 805 (7th Cir. 2016). When 
reviewing  cross‐motions  for  summary  judgment,  “all  rea‐
sonable  inferences  are  drawn  in  favor  of  the  party  against 
whom  the  motion  at  issue  was  made.”  Tripp  v.  Scholz,  872 
F.3d  857,  862  (7th  Cir.  2017).  Summary  judgment  is  appro‐
priate when there is “no genuine dispute as to any material 
fact  and  the  movant  is  entitled  to  judgment  as  a  matter  of 
law.” Dunn v. Menard, Inc., 880 F.3d 899, 905 (7th Cir. 2018). 

                                    III 
    The district court was correct to enter judgment in favor 
of the defendants in this case, but it did so for the wrong rea‐
sons.  Contrary  to  the  assertions  of  both  parties,  this  case 
does  not  implicate  Valenti’s  constitutional  right  to  vote  un‐
der  the  First  and  Fourteenth  Amendments.  This  is  because 
Valenti does not even have a constitutional right to vote: it is 
well  established  that  Section  2  of  the  Fourteenth  Amend‐
ment gives states the “affirmative sanction” to exclude felons 
from  the  franchise.  Richardson  v.  Ramirez,  418  U.S.  24,  54 
(1974);  see  also  Parker  v.  Lyons,  757  F.3d  701,  707  (7th  Cir. 
2014)  (“[t]he  Supreme  Court  has  held  that  states  may  de‐
prive convicted felons of the right to vote….”). And Indiana 
chooses  to  disenfranchise  convicted  felons  who  are  impris‐
oned  following  conviction.  Ind.  Code  §  3‐7‐13‐4(a);  Ind. 
Const.  art.  II,  §  8.  Indiana  permits  felons  to  vote  once  they 
are no longer imprisoned, Ind. Code § 3‐7‐13‐5, but this stat‐
utory  right  is  not  without  restrictions:  for  example,  serious 
sex offenders cannot enter school grounds to vote and must 
No. 17‐3207                                                           5 

use  an  alternative  method  instead,  such  as  an  absentee  bal‐
lot. Ind. Code § 35‐42‐4‐14(b); Ind. Code § 3‐11‐10‐24(a)(12). 
    Accordingly,  Valenti  only  has  a  statutory  right  to  vote 
here, not a constitutional right. And since the Indiana statute 
does not infringe on any fundamental right or suspect class, 
it only requires rational basis review—not something higher, 
like  the  constitutional  balancing  test  seen  in  Burdick,  supra. 
Segovia v. United States, 880 F.3d 384, 390 (7th Cir. 2018) (cit‐
ing Armour v. City of Indianapolis, 566 U.S. 673, 132 S.Ct. 2073, 
2080, 182 L.Ed.2d 998 (2012)); see also Srail v. Vill. of Lisle, Ill., 
588 F.3d 940, 943 (7th Cir. 2009) (“In the absence of depriva‐
tion  of  a  fundamental  right  or  the  existence  of  a  suspect 
class,  the  proper  standard  of  review  is  rational  basis.”)  (in‐
ternal citation omitted).  
     The Indiana statute survives rational basis review if there 
is  a  “rational  relationship  between  the  law  and  some  legiti‐
mate governmental purpose.” Segovia, 880 F.3d at 390; Heller 
v.  Doe,  509  U.S.  312,  319,  113  S.Ct.  2637,  125  L.Ed.2d  257 
(1993). This standard is very deferential to the state: we must 
uphold the statute “even if it is unwise, improvident, or out 
of harmony with a particular school of thought.” Goodpaster 
v. City of Indianapolis, 736 F.3d 1060, 1071 (7th Cir. 2013) (cit‐
ing  Williamson  v.  Lee  Optical  of  Oklahoma,  Inc.,  348  U.S.  483, 
488,  75  S.Ct.  461,  99  L.Ed.  563  (1955))  (internal  quotation 
marks  omitted).  To  win,  Valenti  must  negate  “every  con‐
ceivable  basis  which  might  support  [the  statute].ʺ  FCC  v. 
Beach Communications, Inc., 508 U.S. 307, 315, 113 S.Ct. 2096, 
124  L.Ed.2d  211  (1993).  This  is  a  “notoriously  heavy  legal 
lift” for a plaintiff. Monarch Beverage Co. v. Cook, 861 F.3d 678, 
681  (7th  Cir.  2017)  (quoting  Indiana  Petroleum  Marketers  & 
6                                                           No. 17‐3207 

Convenience  Store  Assʹn  v.  Cook,  808  F.3d  318,  322  (7th  Cir. 
2015)). 
    Valenti cannot meet this high burden. First of all, Indiana 
has offered a legitimate purpose for the statute: to keep seri‐
ous sex offenders away from schools, where they could prey 
on  children.  Sex  offenders  are  a  “serious  threat”  with  a 
“frighteningly  high”  risk  of  recidivism,  so  Indiana’s  stated 
purpose is quite legitimate—especially considering that “the 
victims  of  sexual  assault  are  most  often  juveniles.”  McKune 
v. Lile, 536 U.S. 24, 32, 122 S. Ct. 2017, 2024, 153 L. Ed. 2d 47 
(2002). Moreover, there is a rational relationship between In‐
diana’s  stated  purpose  and  Ind.  Code  §  35‐42‐4‐14(b):  the 
statute  does  not  ban  all  sex  offenders  from  the  school 
grounds, but instead bans “serious” sex offenders—sexually 
violent  predators  or  those  who  have  committed  sex  crimes 
against children. 
    Indiana’s  position  is  an  iron‐clad  fortress  in  light  of  the 
rational  basis  test.  Valenti  tries  to  lay  siege  to  the  fortress, 
but  his  cannons  are  full  of  feathers.  His  first  barrage  is  tar‐
geted  at  Indiana’s  stated  purpose  and  grounded  in  the  Su‐
preme  Court’s  recent  holding  in  Packingham  v.  North  Caroli‐
na, 137 S. Ct. 1730, 198 L. Ed. 2d 273 (U.S. 2017). Packingham 
involved  a  First  Amendment  challenge  to  a  North  Carolina 
statute that prohibited all sex offenders from accessing social 
media websites. The Supreme Court found the statute over‐
broad,  considering  it  would  sweep  in  and  suppress  lawful 
speech  in  its  mission  to  hunt  and  destroy  unlawful  speech. 
Packingham,  137  S.  Ct.  at  1738  (citing  Ashcroft  v.  Free  Speech 
Coal.,  535  U.S.  234,  255,  122  S.  Ct.  1389,  1404,  152  L.  Ed.  2d 
403  (2002)).  That  is  quite  different  from  Valenti’s  case:  the 
Indiana statute narrowly bans serious sex offenders from en‐
No. 17‐3207                                                              7 

tering  school  property,  a  place  where  they  could  come  into 
direct physical contact with children. Valenti also fires at the 
state’s purpose by citing to a Sixth Circuit case that questions 
whether  sex  offenders  really  are  more  likely  to  recidivate 
than  other  types  of  criminals,  Does  #1‐5  v.  Snyder,  834  F.3d 
696, 704 (6th Cir. 2016), rehʹg denied (Sept. 15, 2016), cert. de‐
nied  sub  nom.  Snyder  v.  John  Does  #£1‐5,  138  S.  Ct.  55,  199  L. 
Ed. 2d 18 (2017), but it is not our place to engage in a thor‐
ough  statistical  analysis  on  rational  basis  review.  We  must 
uphold the statute “even if it is unwise, improvident, or out 
of harmony with a particular school of thought.” Goodpaster, 
736 F.3d at 1071. And even if it was our place, the record in 
this case is devoid of any statistical evidence. 
     Valenti also complains about the many alternative meth‐
ods of voting that Indiana provides to him, even though the 
state  is  under  no  obligation  to  give  him  any  alternatives  at 
all  given  his  status  as  a  felon.  Richardson,  418  U.S.  at  54,  94 
S.Ct. 2655. If Valenti votes by mail, he laments that it is easy 
to make mistakes on the absentee ballot and that he will not 
be able to consider late‐breaking political news when voting. 
See  Griffin v. Roupas,  385 F.3d  1128, 1131 (7th Cir.  2004) (ex‐
plaining some of the difficulties with casting an absentee bal‐
lot). If Valenti instead votes at the county courthouse at least 
24 hours before election day—where officials could help him 
fill out his ballot error‐free—he still protests that he will miss 
out  on  election‐day  news.  And  if  Valenti  votes  on  election 
days  at  the  civic  center  12  miles  away—where  he  could  re‐
fresh  his  Twitter  feed  and  wait  until  the  minute  before  the 
polls close before casting his vote—he gripes that the state is 
banishing  him  from  his  neighborhood  polling  place,  mean‐
ing that he cannot meet with more local candidates and learn 
the politics of his neighbors. Valenti believes that the state is 
8                                                           No. 17‐3207 

therefore depriving him of the associational and expression‐
al opportunities that come along with voting.  
    Valenti’s  arguments  are  not  even  remotely  persuasive 
given  the  ample  alternatives  that  Indiana  provides  to  him, 
especially  considering  the  state  is  not  required  to  offer  any 
alternatives at all. Valenti’s argument about wanting to learn 
the  politics  of  his  neighbors  and  the  local  candidates  at  the 
polling place is especially odd, given the fact that Ind. Code 
§ 3–14–3–16(b) makes it a crime for any person to knowingly 
electioneer  within  the  polls  and  within  50  feet  of  the  en‐
trance to the polls.  
    Valenti also relies on three cases outside of this circuit in 
support  of  his  position,  but  these  cases  are  inapposite  be‐
cause they dealt with challenges to the fundamental right to 
vote—not to any statutory right, as here.  One case held that 
voting  by  absentee  ballot  was  not  an  acceptable  substitute 
for  voting  in‐person  for  many  African  Americans  impacted 
by Texas’s voter identification laws, because “[f]or some Af‐
rican‐Americans,  [voting  together  at  the  polls]  is  a  strong 
tradition—a  celebration—to  overcoming  obstacles  to  the 
right  to  vote.”  Veasey  v.  Perry,  71  F.  Supp.  3d  627,  676  (S.D. 
Tex. 2014), vacated in part on other grounds, and rev’d in part on 
other grounds sub nom. Veasey v. Abbott, 830 F.3d 216 (5th Cir. 
2016)  (en  banc).  The  other  two  cases  center  on  disabled 
Americans  who  could  not  physically  access  their  neighbor‐
hood polling places. Disabled in Action v. Board of Elections in 
City of New York, 752 F.3d 189 (2d Cir. 2014); Kerrigan v. Phil‐
adelphia Bd. Of Election, No. CIV. A. 07‐687, 2008 WL 3562521 
(E.D. Pa. Aug. 14, 2008).  
   Besides the fact that Veasey, Disabled in Action, and Kerri‐
gan did not consider a rational basis challenge to a statutory 
No. 17‐3207                                                           9 

right,  they  do not apply to  this case for another  salient  rea‐
son. Those cases obliterated voting burdens that unduly en‐
cumber  those  with  certain  immutable  characteristics:  race 
and disability. Valenti’s situation is quite different: commit‐
ting  a  “Lewd  or  Lascivious  Act  with  [a]  Child  Under  14 
Years” is not an immutable characteristic. Rather, it is a vol‐
untary  act  against  a  child  victim  that  the  state  has  lawfully 
circumscribed.  

                                  IV 
    There  is  no  doubt  here  that  Indiana  has  demonstrated  a 
rational  relationship  between  Ind.  Code  §  35‐42‐4‐14(b)  and 
their  stated  purpose  of  keeping  serious  sex  offenders  away 
from children on school property. For the foregoing reasons, 
we must uphold the statute and the district court’s entry of 
judgment in favor of the state defendants.  
                                                           AFFIRMED